Order entered September 9, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01516-CR
                                      No. 05-12-01517-CR

                           KELLY MACK LAMBETH, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                  Trial Court Cause Nos. 219-80060-2012, 219-80495-2012

                                           ORDER
       The Court GRANTS the August 30, 2013 motion of Tim Avery to withdraw as counsel.

We DIRECT the Clerk to remove Tim Avery as appellant’s appointed attorney of record.

       We ORDER the trial court to appoint new counsel to represent appellant in these appeals

and to transmit supplemental records containing the order appointing new counsel to this Court

within FIFTEEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Scott Becker, Presiding Judge, 219th Judicial District Court; Tim Avery; and John

Rolater, Collin County District Attorney’s Office.
       We ABATE the appeals to allow the trial court to comply with this order. The appeals

shall be reinstated fifteen days from the date of this order or when the supplemental records with

the order appointing new counsel are received.


                                                    /s/     DAVID EVANS
                                                            JUSTICE